Case: 18-11850    Date Filed: 03/01/2019   Page: 1 of 3


                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 18-11850
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 1:17-cr-20623-FAM-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus


DAVID J. MILLER,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                 (March 1, 2019)

Before TJOFLAT, WILLIAM PRYOR and JORDAN, Circuit Judges.

PER CURIAM:

      David Miller appeals his sentence of 124 months of imprisonment imposed

following his pleas of guilty to bank fraud, 18 U.S.C. § 1344(2), and aggravated
              Case: 18-11850     Date Filed: 03/01/2019    Page: 2 of 3


identity theft, id. § 1028A(a)(1). Miller argues that his sentence at the low end of

his advisory guideline range is substantively unreasonable. We affirm.

      The district court did not abuse its discretion by sentencing Miller to 124

months of imprisonment. Within a five-month period, Miller used the stolen

identity of a real person and funds he accessed unlawfully in a bank account

opened by the City of Miami Beach to purchase more than $3 million in personal

seat licenses and tickets for sporting events and to pay more than $3,500 in gas and

electric utility bills for multiple residences in Syracuse, New York. With a total

offense level of 24 and a criminal history category of VI that included convictions

for forgery, falsifying business records, possessing forged instruments, and identity

theft, Miller faced an advisory guideline range of 100 to 125 months of

imprisonment for bank fraud and a mandatory consecutive sentence of 24 months

of imprisonment for aggravated identity theft. The district court did not abuse its

discretion in assigning more weight to Miller’s recidivism, the seriousness of his

offense, and the need “to protect the public from [his] further thefts of one form or

another” than to Miller’s addiction to gambling, his familial obligations, and his

personal hardships. See United States v. Snipes, 611 F.3d 855, 872 (11th Cir.

2010). And the district court accounted for Miller’s cooperation with law

enforcement by imposing a sentence at the low end of his sentencing range for

bank fraud, see 18 U.S.C. § 3553(a), which was well below the maximum statutory


                                          2
              Case: 18-11850    Date Filed: 03/01/2019    Page: 3 of 3


sentence he faced for that offense, see United States v. Gonzalez, 550 F.3d 1319,

1324 (11th Cir. 2008). Miller’s sentence is reasonable.

      We AFFIRM Miller’s sentence.




                                         3